United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
U.S. POSTAL SERVICE, NETWORK
DISTRIBUTION CENTER, Memphis, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Aubrey Grant, for the appellant
Office of Solicitor, for the Director

Docket No. 11-28
Issued: September 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2010 appellant filed a timely appeal from a July 20, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On December 8, 2009 appellant, then a 53-year-old mail handler, filed an occupational
disease claim alleging that he sustained back pain and muscle spasms due to repetitive heavy
1

5 U.S.C. § 8101 et seq.

lifting over a period of time in nonmachinable operations. He became aware of his condition on
November 30, 2009 and its relationship to his employment on December 7, 2009.2 Appellant did
not incur anytime loss from work.
OWCP informed appellant in a December 16, 2010 letter that additional evidence was
needed to establish his claim. It gave him 30 days to submit a statement describing the
employment factors that contributed to his condition and a physician’s report offering a reasoned
opinion explaining how these factors caused his condition. Appellant submitted an incomplete,
unsigned duty status report.
By decision dated February 10, 2010, OWCP denied appellant’s claim, finding the
evidence insufficient to establish that he experienced the alleged employment factors.
Appellant detailed in a January 13, 2010 statement that he worked for the employing
establishment for approximately 29 years. His job duties included lifting and carrying mail
weighing up to 70 pounds, pushing and pulling containers weighing several hundred pounds,
bending, stooping and twisting for eight hours each day. On November 30, 2009 appellant was
performing these tasks when he experienced pain in his back and chest. Thereafter, his
symptoms worsened whenever he lifted, pulled, pushed or walked.3
In a December 11, 2009 report, Dr. Charles E. Brown, a Board-certified internist, related
that appellant sustained progressive back pain as a result of bending and stooping. He also noted
that appellant worked for the employing establishment. On examination, Dr. Brown observed
paraspinous muscle tenderness in the thoracolumbosacral region and pain on range of motion
(ROM). He diagnosed thoracic and lumbar sprains. Dr. Brown restated his diagnosis in
January 4 and 25, 2010 duty status reports and released appellant to modified duty. With respect
to the January 4, 2010 report, he did not check “yes” or “no” in response to a form question
asking whether appellant’s handwritten description of the mechanism of injury, namely “back
pain over repeatedly lifting of heavy mail,” remained consistent.4
Appellant requested a telephonic hearing, which was held on June 2, 2010. He testified
that he was presently an equipment operator for the employing establishment and reiterated his
former job duties.
On July 20, 2010 OWCP’s hearing representative affirmed the February 10, 2010
decision with modification, finding the medical evidence insufficient to establish that repetitive
lifting of heavy mail caused or aggravated a back condition.

2

Appellant provided emergency department discharge forms dated December 7, 2009.

3

Appellant noted a history of left hand, right elbow, left knee and rotator cuff injuries. These conditions are not
at issue before the Board.
4

In addition, appellant furnished Dr. Brown’s illegible January 4, 2010 progress note, an unsigned medical
checklist and an unsigned April 5, 2010 work status form pertaining to a left knee condition.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.7 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.8
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
The evidence supports that appellant routinely lifted and carried mail weighing up to 70
pounds, pushed and pulled containers weighing several hundred pounds, bent, stooped and
twisted for approximately 29 years. The medical evidence also presented a firm diagnosis of
thoracic and lumbar sprains. The Board finds that the medical evidence was insufficient to
establish that the accepted employment factors caused appellant’s back condition.
In a December 11, 2009 report, Dr. Brown diagnosed appellant with thoracic and lumbar
sprains based on clinical findings and attributed these injuries to bending and stooping. He
subsequently restated his diagnosis in January 4 and 25, 2010 duty status reports. Dr. Brown
5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

See S.P., 59 ECAB 184, 188 (2007).

8

See R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

9

I.J., 59 ECAB 408 (2008); Woodhams, supra note 6.

3

failed to explain how appellant’s federal employment pathophysiologically caused the back
condition.10 He failed to identify twisting, lifting heavy mail and moving heavy containers as
contributing factors.11 Regarding Dr. Brown’s January 4, 2010 duty status report, which
contained appellant’s handwritten description of how he sustained his condition due to his work,
the Board has held that a medical issue such as causal relationship can only be resolved through
the submission of probative medical opinion evidence and that such evidence must generally be
given by a qualified physician.12 Therefore, this portion of the report lacked probative value.13
The remaining evidence lacked probative value as none offered an opinion addressing the
cause of appellant’s back condition.14 In the absence of well-reasoned medical opinion on the
issue of causal relationship, appellant failed to meet his burden.
Appellant reiterates on appeal that he routinely performed heavy lifting at work for 29
years and thereafter sustained muscle spasms.15 His work activities are not in dispute. As noted,
the medical evidence did not adequately explain how lifting and carrying mail, pushing and
pulling containers, bending, stooping and twisting caused or contributed to thoracic and lumbar
sprains.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an occupational disease
in the performance of duty.

10

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994). The Board points out
that although Dr. Brown noted that appellant worked for the employing establishment, he never specified that
appellant’s bending and stooping were part of his job activities. See W.C., Docket No. 10-971 (issued
January 10, 2011).
11

John W. Montoya, 54 ECAB 306, 309 (2003). See also C.G., Docket No. 10-1853 (issued May 4, 2011).

12

See Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949).

13

See also P.K., Docket No. 08-2551 (issued June 2, 2009) (an award of compensation may not be based on
appellant’s belief of causal relationship).
14

See J.F., Docket No. 09-1061 (issued November 17, 2009). The Board notes that Dr. Brown’s January 4, 2010
progress note was illegible.
15

Appellant also requested an oral argument before the Board, which was scheduled for August 18, 2011. He did
not appear for the scheduled oral argument.

4

ORDER
IT IS HEREBY ORDERED THAT the July 20, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

